                      Case 1:21-mj-01436-DLC Document 2 Filed 06/29/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     District of
                                                 __________      Massachusetts
                                                              District of __________

                  United States of America                           )
                             v.                                      )
 :-2')28 '%6973 EOE *%8> EOE &-+ &3=
                                                                     )    Case No.
     )62)78 .3,2732 EOE =3 4)7'-                                )               1.
             0%96-) '%6973                                           )
             2-'30) &)2832                                           )
                                                                     )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               XLVSYKL        in the county of       )WWI\ ERH 1MHHPIWI\    in the
                       District of         1EWWEGLYWIXXW      , the defendant(s) violated:

            Code Section                                                    Offense Description
 97'   E                        'SRWTMVEG] XS (MWXVMFYXI 1ERYJEGXYVI ERH 4;-( 'SRXVSPPIH 7YFWXERGIW
 97'   L  E  & M                    1SRI] 0EYRHIVMRK 'SRWTMVEG]
 97'   S                              'SRWTMVEG] XS 9WI ERH 'EVV] &VERHMWL ERH (MWGLEVKI *MVIEVQW (YVMRK ERH
                                                MR 6IPEXMSR XS E (VYK 8VEJJMGOMRK 'VMQI
 97'   E                        'SRWTMVEG] XS 4SWWIWW % 8EFPIXMRK 1EGLMRI /RS[MRK MX ;MPP &I 9WIH XS
                                                1ERYJEGXYVI E 'SRXVSPPIH 7YFWXERGI



         This criminal complaint is based on these facts:
7II EXXEGLIH EJJMHEZMX SJ 7% 'VEMK ,EVZI]




           Continued on the attached sheet.


                                                                                             Complainant’s signature

                                                                                             7% 'VEMK ,EVZI] *&-
                                                                                              Printed name and title

SworntoE\WHOHSKRQHLQDFFRUGDQFHZLWK)HG5&ULP3.


Date:
                                                                                                Judge’s signature

City and state:                   &SWXSR 1EWWEGLYWIXXW                          ,SR (SREPH 0 'EFIPP 1EKMWXVEXI .YHKI
                                                                                              Printed name and title
